                             UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA


  KENNETH A. THOMAS MD, LLC, a                          Case No.
  Connecticut limited liability company,
  individually and on behalf of all others
  similarly situated,
                                                           COMPLAINT – CLASS ACTION
            Plaintiff,

  v.

  IQVIA HOLDINGS, INC., a Delaware
  corporation

            Defendant.


              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Kenneth A. Thomas MD, LLC (“Plaintiff”), brings this Class Action Complaint

and Demand for Jury Trial against Defendant IQVIA Holdings, Inc. (“IQVIA”), to stop its

practice of sending unsolicited fax advertisements in violation of the Telephone Consumer

Protection Act, and to obtain redress for all persons and entities injured by its conduct. Plaintiff

alleges as follows upon personal knowledge as to itself and its own acts and experiences, and, as

to all other matters, upon information and belief, including investigation conducted by its

attorneys.

                                    NATURE OF THE ACTION

       1.         IQVIA is a data collection and related services company.

       2.         This case challenges IQVIA’s practice of sending unsolicited fax advertisements

to healthcare professionals and consumers.

       3.         IQVIA’s faxes solicited recipients’ survey taking skills in return for a fee as part

of Defendant’s effort to commercialize and profit from its data collection products and services.




        Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 1 of 10
See, e.g., copies of the fax advertisements IQVIA sent to Plaintiff, which are attached as Exhibit

A.

       4.      The faxes also announced the commercial availability and touted the quality of

IQVIA’s services, including the National Healthcare Census and another “nationally recognized,

HIPAA-compliant research study for the “benefit” of, among others, “private-sector

establishments across the globe.”

       5.      Defendant sent the faxes at issue to Plaintiff and the Class without their consent

and without an established business relationship with them.

       6.      As such, Defendant’s fax advertisements violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), and caused Plaintiff and putative members of the

Class to suffer actual harm, including the aggravation and nuisance of receiving such faxes, the

loss of use of their fax machines during the receipt of such faxes, and other expenses.

       7.      Accordingly, Plaintiff seeks an injunction requiring Defendant to cease all

unauthorized fax-based marketing activities, as well as an award of statutory damages and costs.

                                            PARTIES

       8.      Plaintiff Kenneth A. Thomas MD, LLC is a Connecticut limited liability

company.

       9.      Defendant IQVIA is a Delaware corporation headquartered in Durham, North

Carolina. Until November 2017, IQVIA was known as QuintilesIMS. QuintilesIMS was formed

in October 2016 as a result of a merger between Quintiles and IMS Health. Prior to that, in

February 2016, IMS Health acquired an adjacent business named AlphaImpactRX and the

ImpactNetwork brand.




                                                 2



       Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 2 of 10
                                           JURISDICTION AND VENUE

           10.     This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (“TCPA”).

           11.     The Court has personal jurisdiction over Defendant and venue is proper in this

District because Defendant is headquartered here and the wrongful conduct giving rise to

Plaintiff’s cause of action occurred in and or was directed from this District.

                                   COMMON FACTUAL ALLEGATIONS

           12.     IQVIA provides services to the healthcare and pharmaceutical industries

including aggregating data collected from doctors’ offices, performing market analyses,

marketing, providing medical sales forces.1

           13.     One of IQVIA’s commercial services is Physician Insights 360, for which IQVIA

pays doctors’ offices and other medical facilities for information on what types of patients they

are seeing, their typical ailments, treatments, medications they are prescribing, and then sells that

aggregated data to pharmaceutical companies that can then target their marketing and sales

directly to those doctors and facilities.

           14.     IQVIA exposes this strategy in their presentations:

           “Physician Insights 360 contains cutting-edge referral intelligence using superior
           methodology in analyzing patient flow to identify the significant referral events, prior
           treating doctors, and most likely referring providers. The data is more comprehensive
           than competitors’ enabling precision targeting to find the physicians and patients you
           want, by providing insights into provider practice profiles, procedures performance
           profiles. A best-in-class technology platform helps you act upon these insights harnessing
           the power of the data to provide relationship management support that empowers
           Physician Liaisons in their personal outreach and to create highly targeted physician and
           patient marketing”2 [emphasis added].


1
    https://www.iqvia.com/solutions/commercialization/sales-force-and-marketing-performance
2
    https://www.iqvia.com/locations/united-states/providers-segment/physician-insights-360

                                                         3



           Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 3 of 10
           15.      IQVIA goes on to advertise: “Find physicians with patients you want to drive

business development through our market-leading Physician Intelligence Solution.”3

           16.      As part of an overall marketing plan to advertise their Physician Insight 360 and

other analytics products and services, IQVIA sends unsolicited faxes to doctors soliciting them to

enter into a commercial transaction with IQVIA and to complete surveys about their practices

and pharmaceutical recommendations for money or other forms of payment.

           17.      For example, in the faxes IQVIA sent to Plaintiff, IQVIA offered monetary

compensation ($30 or $35) and other compensation in the form of “Gift Cards,” “Tickets,” and

“Merchandise” for information from Plaintiff, and declared the availability and quality of its data

collection services and products for organizations.

           18.      IQVIA used a telephone facsimile machine, computer or other device to send the

fax advertisements at issue.

           19.      Most of the fax advertisements at issue failed to provide recipients with the proper

opt-out notice information required by the TCPA and its implementing regulations to send faxes

to consumers with which Defendant may have had an established business relationship.

             FACTS SPECIFIC TO PLAINTIFF KENNETH A. THOMAS MD, LLC

           20.      Between December 22, 2016 and June 28, 2018, IQVIA sent Plaintiff four

unsolicited fax advertisements, three of which did not include a proper opt out notice. See

Exhibit A.

           21.      Defendant did not have Plaintiff’s consent or permission to send Plaintiff fax

advertisements, and Defendant and Plaintiff did not have an existing business relationship.




3
    https://www.iqvia.com/locations/united-states/providers-segment/physician-insights-360

                                                          4



           Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 4 of 10
                               CLASS ACTION ALLEGATIONS

       22.     Class Definition: Plaintiff Thomas brings this action pursuant to Federal Rules of

Civil Procedure 23(b)(2) and 23(b)(3) individually and on behalf of the class defined as follows:

       All persons and entities who, on or after four years prior to the filing of the initial
       complaint in this action, (1) received a fax soliciting the recipient to complete a
       survey, (2) sent by or on behalf of IQVIA, and (3) from whom Defendant (a) claims
       it obtained prior express consent to send fax advertisements in the same manner
       Defendant claims it obtained prior express consent to send fax advertisements to
       Plaintiff, or (b) does not claim to have obtained prior express consent.

The following people are excluded from the Class: (1) any Judge or Magistrate presiding over

this action and members of their families; (2) IQVIA, IQVIA’s subsidiaries, parents, successors,

predecessors, and any entity in which the IQVIA or its parents have a controlling interest and its

current or former employees, officers and directors; (3) persons who properly execute and file a

timely request for exclusion from the Class; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and IQVIA’s

counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

       23.     Numerosity: The exact size of the Class is unknown and unavailable to Plaintiff

at this time, but it is clear that individual joinder is impracticable. On information and belief,

IQVIA faxed unsolicited advertisements to thousands of individuals and entities who fall into the

definition of the Class. Class membership can be easily determined from Defendant’s records.

       24.     Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Class. Plaintiff is a member of the Class, and if Defendant violated the TCPA with respect to

Plaintiff, then it violated the TCPA with respect to the other members of the Class. Plaintiff and

the Class sustained damages as a result of Defendant’s uniform wrongful conduct.

       25.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

                                                  5



        Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 5 of 10
questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a)     How Defendant gathered, compiled, or obtained the fax numbers of
                       Plaintiff and the Class;

               (b)     Whether Defendant’s faxes advertised the commercial availability or
                       quality of property, goods, or services;

               (c)     Whether Defendant sent the fax advertisements without first obtaining
                       Plaintiff and the No Consent Class’s prior express consent to do so;

               (d)     Whether Defendant sent the fax advertisements without first obtaining
                       Plaintiff and the Class’s prior permission or invitation to do so; and

               (e)     Whether Defendant’s faxes complied with the opt-out notice requirements
                       of 47 U.S.C. § 227(b)(1)(C)(iii), and the regulations promulgated
                       thereunder; and

               (f)     Whether Defendant’s conduct was willful such that Plaintiff and the Class
                       are entitled to treble damages.

       26.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in complex

class actions. Plaintiff has no interest antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff.

       27.     Policies Generally Applicable to the Class: This class action is appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Class, and making final injunctive relief

appropriate with respect to the Class as a whole. Defendant’s practices challenged herein apply

to and affect the members of the Class uniformly, and Plaintiff’s challenge of those practices

hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or law

applicable only to Plaintiff.


                                                 6



        Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 6 of 10
        28.        Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy given that joinder of all parties is impracticable. The damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendant’s misconduct. Even if members of the Class could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this case. By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court. Economies of time, effort, and expense will be fostered and uniformity of

decisions ensured.

                                    FIRST CAUSE OF ACTION
                                     Violation of 47 U.S.C. § 227
                                 (On Behalf of Plaintiff and the Class)

        29.        Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        30.        The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement. . . .” 47 U.S.C. § 227(b)(1)(C).

        31.        Additionally, under 47 C.F.R. § 64.1200, fax advertisements must include an opt-

out notice that:

              a. is clear and conspicuous and on the first page of the advertisement;

              b. states that the recipient may make a request to the sender of the advertisement not



                                                      7



        Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 7 of 10
                to send any future advertisements to a telephone facsimile machine or machines

                and that failure to comply, within 30 days, with such a request is unlawful;

             c. sets forth the legal requirements for an opt-out request;

             d. includes: (i) a domestic contact telephone number and facsimile machine number

                for the recipient to transmit such a request to the sender; and (ii) if neither the

                required telephone number nor facsimile machine number is a toll-free number, a

                separate cost-free mechanism including a Web site address or email address, for a

                recipient to transmit a request pursuant to such notice to the sender of the

                advertisement; and

             e. permits an individual or business to make an opt-out request 24 hours a day, 7

                days a week.

       32.       Defendant sent unsolicited fax advertisements many of which did not include an

appropriate opt-out notice to Plaintiff and members of the Class without their consent to do so

and without an existing business relationship with them.

       33.      By sending the unsolicited advertisement faxes at issue to Plaintiff and members

of the Class without their prior express invitation or permission, Defendant violated 47 U.S.C. §

227(b)(1)(C).

       34.      As a result of Defendant’s conduct, Plaintiff and the members of the

Class suffered actual damages, including the conversion or loss of paper and toner consumed in

the printing of the faxes, the loss of use of the recipients’ fax machines during the time required

to receive, review and route the unauthorized faxes, other costs associated with receiving the

faxes, as well as increased labor expenses.

       35.      Plaintiff and the Class are therefore entitled to a minimum of $500 in damages for



                                                   8



       Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 8 of 10
each violative fax Defendant sent. To the extent Defendant’s misconduct is determined to be

willful and knowing, the Court should treble the amount of statutory damages.

       36.     Additionally, as a result of Defendant’s unlawful conduct, Plaintiff and the other

members of the Class are entitled to an injunction to ensure that Defendant’s violations of the

TCPA do not continue into the future.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kenneth A. Thomas MD, LLC, on behalf of itself and the Class,

prays for the following relief:

       A.      An order certifying the Class as defined above, appointing Kenneth A. Thomas

MD, LLC as the representative of the Class, and appointing its counsel as Class Counsel;

       B.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       C.      An award of statutory damages;

       D.      An award of pre-judgement interest and costs; and

       E.      Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

       Plaintiff requests a jury trial of its claim.

                                                Respectfully Submitted,


                                                KENNETH A. THOMAS MD, LLC, individually
                                                and on behalf of all others similarly situated,



Dated: February 14, 2019                        By: /s/ Ted Johnson
                                                One of Plaintiff’s Attorneys

                                                Ted Lewis Johnson
                                                PO Box 5272
                                                Greensboro, NC 27435
                                                tedlewisjohnson@tedlewisjohnson.com

                                                       9



        Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 9 of 10
                             Phone: (336) 252-8596

                             Avi R. Kaufman*
                             kaufman@kaufmanpa.com
                             Kaufman P.A.
                             400 NW 26th Street
                             Miami, FL 33127
                             Telephone: (305) 469-5881

                             Stefan Coleman*
                             law@stefancoleman.com
                             Law Offices of Stefan Coleman, P.A.
                             201 S. Biscayne Blvd, 28th Floor
                             Miami, Fl 33131
                             Telephone: (877) 333-9427
                             Facsimile: (888)498-8946

                             Attorneys for Plaintiff and the Class

                             * Pro Hac Vice Admission to Be Sought




                               10



Case 1:19-cv-00180-UA-LPA Document 1 Filed 02/14/19 Page 10 of 10
